Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of United Bancorporation of Alabama, Inc. for the period ending May 15, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Allen O. Jones, Jr., Senior Vice President and Chief Financial Officer (Principal Financial Officer) of the Corporation, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date: May 15, 2012 /s/ Allen O. Jones, Jr. Allen O. Jones, Jr. Senior Vice President and Chief Financial Officer (Principal Financial Officer)
